PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 
Honda, et al.
Application No. 17/303,666
Filed:   June 4, 2021
Attorney Docket No. 1787.05CIP1
:    
:    DECISION ON PETITION 
:    UNDER 37 CFR 1.78(c) 
:    and(e)
:
:


This is responsive to the “Petition for Unintentionally Delayed Benefit Claim”, filed on February 7, 2022. The petition is being treated as a petition under 37 CFR 1.78(c)and (e) to accept the unintentionally delayed claims under 35 U.S.C. §§ 119 and 120, for the benefit of priority to nonprovisional and provisional applications.  The benefit claims are set forth in an Application Data Sheet (ADS) filed on February 7, 20222.  

The petition is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(c)and (e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(a)(4)and(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(c) and (e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 119 and 120 and paragraph 37 C.F.R. § 1.78(a)(3) and(d)(2) to the prior-filed application, unless previously submitted;
(2)  the petition fee set forth in 37 C.F.R. § 1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraphs (a)(4) and(d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The petition does not meet the requirement of item (3) above.

As to item (3), a grantable petition under 37 CFR 1.78(c) and(e) requires a statement that the entire delay between the date the benefit claim was due under paragraphs (a)(4) and (d)(3) of this section and the date the benefit claim was filed was unintentional. The statement made in the instant petition that,”[t]he entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional” is not sufficiently clear as to its meaning; therefore, the statement fails to satisfy the requirements of 37 CFR 1.78(c)and (e). 

The renewed petition under 37 CFR 1.78(c)and (e)is required to include a proper statement of unintentional delay pursuant to 37 CFR 1.78(c)and (e) referencing 37 CFR 1.78(d)(3). 

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(c) and (e).”  No additional fee under 37 CFR 1.17(m) is required to accompany the renewed petition.

Any renewed petition may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        










    
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.